Defendant appeals from a judgment of the County Court of Westchester County convicting him on two consolidated indictments, each charging a violation of section 483-a of the Penal Law. He was sentenced to State prison for a term of four to ten years on each indictment, the sentences to run concurrently. Judgment modified on the facts by reducing the sentence to a term of two to four years on each indictment, the sentences to run concurrently. As thus modified, the judgment is unanimously affirmed. In our opinion the evidence amply supports the conviction. The sentence, however, was excessive. Present — Close, P. J., Hagarty, Carswell, Johnston and Aldrich, JJ.